Order filed, September 16, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00669-CV
                                 ____________

                       EDDIE ROY TAYLOR, Appellant

                                         V.

               JANICE RENEE TAYLOR BRIDGES, Appellee


                On Appeal from the County Court at Law No 3
                         Montgomery County, Texas
                   Trial Court Cause No. 13-02-013326 CV


                                     ORDER

      The reporter’s record in this case was due August 27, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Heather Deiss, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM